
EXHIBIT 10.57
 
Amendment to Turnkey, Engineering, Procurement
and Construction Agreement




This Amendment to Turnkey, Engineering, Procurement and Construction Agreement
for Solar Photovoltaic Generating Facility (this “Amendment”), is made and
entered into as of this
  7   day of October 2008, by and among Florida Power Light Company (“FPL”) and
SunPower Corporation, Systems (“Contractor”, together with FPL, the “Parties”,
individually, a “Party”).


W I T N E S S E T H:


WHEREAS, the Parties into that certain Turnkey, Engineering, Procurement and
Construction Agreement for Solar Photovoltaic Generating Facility, dated as of
July 3, 2008 (the “Agreement”); and


WHEREAS, the Parties have agreed to amend the Agreement as set forth in this
Amendment; and


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties do hereby
agree as follows:


1. The Agreement shall be amended by deleting “Appendix Z” and “Appendix Z-1” of
the Agreement in its entirety and inserting “Appendix Z” and “Appendix Z-1” to
this Amendment in lieu thereof.


2. This Amendment is executed in connection with, and is deemed to be a part of,
the Agreement.  Upon execution of this Amendment, this Amendment shall
thereafter automatically become a part of the Agreement.  Wherever the terms of
this Amendment and the terms of the Agreement are in conflict, the terms of this
Amendment shall govern and control.  Capitalized terms used herein, unless
otherwise defined in this Amendment, shall have the meanings ascribed to them in
the Agreement.


3. The execution, delivery, and performance of this Amendment has been duly
authorized by all requisite corporation action and this Amendment constitutes
the legal, valid and binding obligations of FPL and Contractor, enforceable
against each Party in accordance with its terms.


4. If any one or more of the provisions of this Amendment should be ruled
illegal, wholly or partly invalid or unenforceable by a court or other
government body of competent jurisdiction under present or future laws,
then:  (i) the validity and enforceability of all provisions of this Amendment
not ruled to be invalid or unenforceable shall be unaffected and remain in full
force and effect; (ii) the effect of the ruling shall be limited to the
jurisdiction of the court or other government body making the ruling; (iii) the
provision(s) held illegal, wholly or partly invalid or unenforceable shall be
deemed amended, and the court or other government body is authorized to reform
the provision(s), to the minimum extent necessary to render them valid and
enforceable in conformity with the Parties’ intent manifested herein.



--------------------------------------------------------------------------------


5. The Parties acknowledge and agree that this Amendment may be executed in
multiple counterparts, and transmitted via telecopy, each such counterpart
(whether transmitted via telecopy or otherwise), when executed, shall constitute
an integral part of one and the same agreement between the Parties.


6. Except as expressly modified by this Amendment, all of the terms, conditions,
covenants, agreements and understandings contained in the Agreement shall remain
unchanged and in full force and effect, and the same are hereby expressly
ratified and confirmed by the Parties.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURES TO
FOLLOW]



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have affixed their signatures, effective on the
date first written above.


Florida Power & Light Company






By:  /s/ William
Yeager                                                                      
Name:  William Yeager
Title:  VP, E&C






SunPower Corporation, Systems






By:  /s/ Howard Wenger
Name:  Howard Wenger
Title:  EVP


















[Signature Page to Amendment to Agreement]
